Citation Nr: 1433854	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  06-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her son and daughter




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 1982 and July 1983 to June 1999.  He died in September 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Her case is currently under the jurisdiction of the VA RO in Denver, Colorado.  The Board remanded the case most recently in July 2013.

In February 2007, the appellant presented sworn testimony during a video conference hearing in Denver, Colorado, which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who held the February 2007 video conference hearing is no longer employed at the Board.  In July 2012, the Board sent the appellant a letter asking whether she wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2013).  The appellant responded that she wished to attend a new hearing before the Board.  In May 2013, she and her children presented sworn testimony during a Travel Board hearing in Denver, Colorado, which was chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has also been associated with the claims file.




FINDINGS OF FACT

1.  The Veteran died in September 2004 as the result of ligature strangulation due to hanging; other significant conditions contributing to his death included mental illness.

2.  At the time of his death, the Veteran was service connected for impingement syndrome of the left shoulder, evaluated as 20 percent disabling; arthralgia of the right knee and low back strain, both evaluated as 10 percent disabling; and arthralgia of the left knee, dermatitis of the buttocks, and asthma, all evaluated as noncompensably disabling.

3.  The Veteran's service-connected disabilities did not cause or aggravate any of the medical conditions that caused his death, nor did the service-connected disabilities cause or contribute substantially or materially to cause the Veteran's death.

4.  The preponderance of the evidence fails to establish that Veteran's acquired psychiatric disorder, to include depression, was the result of a disease or injury during his active duty service or a service-connected disability.

5.  Alcoholism and alcohol dependence, as primary disorders, are not disabilities for which service connection may be granted.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred in or aggravated by military service or a service-connected disability and a service-connected disability neither caused nor contributed to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 1312, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  November 2004 and September 2013 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the appellant was expected to provide, a statement of the conditions for which the Veteran was service connected at the time of his death, what was required to establish service connection for the cause of the Veteran's death based on a previously service-connected condition or based on a condition not yet service connected, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007)

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA medical opinions have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Board notes that the Veteran's personnel records have not been associated with the claims file.  However, as the examiner concluded that the Veteran did not have posttraumatic stress disorder (PTSD), any stressor verification that the personnel records could provide is essentially a moot question in light of the evidence that now dispels the diagnosis of PTSD.  Moreover, the existing service treatment records show the Veteran's treatment for alcohol abuse and complaints of depression.  As such, any similar complaints documented in the personnel records would not further the appellant's claim and she is not prejudiced by their absence.  

July 2013 email correspondence response also indicates that some the Veteran's service treatment records could not be located.  See Formal Finding of Unavailability, October 2013.  The appellant was informed of this in an October 2013 letter and asked to provide any service treatment records in her possession.  She did not respond or provide any such records.

In a case such as this where a veteran's service records are incomplete, the Board's obligation to explain its findings and conclusions, and to carefully consider the benefit-of- the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes, however, that O'Hare does not create a presumption that the missing treatment records would, if they still existed, necessarily support the appellant's claim.  Case law does not establish a heightened "benefit of the doubt" when a veteran's service treatment records have been destroyed, only heightened duties of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the appellant in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The service treatment records that have been associated with the claims file note the Veteran's treatment for alcohol abuse and complaints of depression in service.  The November 2013 examiner considered the appellant's reports of the Veteran's in-service treatment.  As the alleged content of the missing service treatment records has been considered and reported in the available service treatment records, the missing service treatment records would not help to substantiate the appellant's claim and she is not prejudiced by their absence.


VA obtained medical opinions on the cause of the Veteran's death in March 2010 with July 2010 and May 2011 addendums and November 2013.  The opinions involved a review of the claims file, consideration of the appellant's lay statements, and conclusions that were supported by sufficient rationale.  The opinions are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As noted above, the claim was remanded to the AOJ most recently in July 2013 for additional evidentiary development including providing the appellant with additional notice, attempting to obtain private treatment records, additional service treatment records, and personnel records, and obtaining a new medical opinion.  The AOJ provided additional notice in a September 2013 letter and asked the appellant to provide a release of information for additional private treatment records.  The appellant failed to respond to this letter or provide such a release.  Additionally, the AOJ made appropriate attempts to obtain the additional service treatment records, as discussed above.  The Board notes that the AOJ did not obtain or attempt to obtain personnel records.  However, as discussed above, the Board has determined that these records are no longer deemed necessary to decide the claim.  The AOJ's failure to obtain them on remand is harmless error.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Some discussion of the appellant's personal hearings is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the appellant concerning her contentions regarding the cause of the Veteran's death.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The appellant contends that the Veteran's death was caused or contributed to by his military service.  Specifically, she contends that the Veteran suffered from a chronic psychiatric disorder (depression) that contributed to death by suicide, and that was the result of his military service or his service-connected low back disability.  She believes that service connection is warranted for the cause of the Veteran's death.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); none of the Veteran's diagnosed psychiatric disorders are included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  39 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

An injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2013).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Compensation may not be awarded for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2013).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2013).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2013).

A certificate of death indicates that the Veteran died in September 2004.  The cause of death was listed as ligature strangulation due to hanging.  The only listed other significant condition was mental illness.  

At the time of the Veteran's death, service connection had been established for impingement syndrome of the left shoulder, arthralgia of the right knee, low back strain, arthralgia of the left knee, dermatitis of the buttocks, and asthma.  The evidence does not show that any of the Veteran's service-connected disabilities, individually or in concert, were a principal cause of his death.  The Veteran's death certificate did not mention any of his service-connected disabilities, nor is there any other medical evidence that lists any of these conditions as a principal or contributory cause of death.  Further, the appellant does not assert that the Veteran's service-connected disabilities caused his death.  Rather, as discussed more fully below, she believes that the Veteran had a mental illness that caused his death by suicide and that that mental illness should have been service connected on either a direct or secondary basis.  

A review of the medical evidence reflects that the Veteran was diagnosed with various psychiatric disorders prior to his death, including depression.  See, e.g., VA treatment records, June 2003, August 2003, January 2004, April 2004.  Service treatment records also show that the Veteran complained of depression while in service.  Additionally, he was service connected for a low back disability at the time of his death.  The first and second elements of Shedden/Caluza and Wallin are also met.  

Turning to the nexus question, VA obtained several medical opinions to determine whether the Veteran's death was related to his service or a service-connected disability.  The first opinion, dated in March 2010 with July 2010 and May 2011 addendums, concluded that the Veteran's depression was the result of his chronic, severe alcoholism, not his military service.  Although the examiner noted the Veteran's complaints of depression in service, she concluded that these complaints were only ever in the context of alcoholism.  She specifically noted the temporal correlation between the Veteran's depressive symptoms and his alcohol abuse as justification for her conclusion.

The AOJ also obtained an opinion in November 2013, pursuant to the Board's July 2013 remand.  The November 2013 examiner agreed with the March 2010 examiner and also concluded that the Veteran's depression (and resulting suicide) was directly related to and caused by long-standing alcohol abuse.  He noted that the medical evidence indicated that the Veteran's primary diagnosis was substance abuse and that his depression was secondary to this diagnosis.  He also found that a diagnosis of PTSD was not supported by the record.  While a diagnosis of PTSD had once been explored, the Board notes (as did the examiner) that it was ultimately determined that the criteria to warrant such a diagnosis was not shown.  In the months leading up to his death by suicide, the examiner noted that the Veteran specifically denied symptoms such as flashbacks, avoidance, and startle response, and that his treating psychiatrist eventually determined that there was no evidence of PTSD.   The examiner determined that the Veteran experienced severe alcoholism throughout service and that his in-service and post-service depression symptoms were always in the context of this alcoholism.  He emphasized that "there is no indication whatsoever that the patient suffered from PTSD or that he had a separate major depressive disorder or any other mental disorder that was causing his alcoholism."  Rather, his mood problems were secondary to his severe alcoholism and alcohol dependence.  He specifically pointed to treatment records noting suicidal ideation prior to alcohol treatment and a lack of depressive symptoms during periods of sobriety.  The examiner further concluded that the Veteran's depression was not related to his service-connected orthopedic disabilities as VA treatment records specifically noted that the Veteran's back pain was not as severe as his substance abuse. 

The medical evidence also includes various VA treatment records.  Although these records note the Veteran's depressive symptoms, they are always noted in the context of alcohol abuse, consistent with the VA examiners' opinions.  

The only remaining evidence that purports to link the Veteran's death and/or acquired psychiatric disorder to his military service or service-connected low back disability consists of the statements of the appellant and her representative.  Although laypersons, such as the appellant and her representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of psychiatry and substance abuse.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  While the appellant can describe what she witnessed (in this case, the Veteran's psychiatric symptoms), she is not able to provide competent evidence to link these symptoms to service or a service-connected disability or to opine on the cause of the Veteran's death.  Providing such an opinion requires medical expertise in the causes of mental illness, particularly in the context of substance abuse.  The appellant and her representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).

As the probative evidence has linked the Veteran's depression to his alcoholism, for which service connection cannot be granted, his death due to mental illness cannot be service connected.  As referenced above, primary alcohol abuse and disabilities secondary to such do not qualify as disabilities for which service connection can be granted.  38 C.F.R. §§ 3.1(m), 3.301(d) (2013).

Accordingly, the Board finds that the claim of entitlement to service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


